Citation Nr: 1442100	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.   

4.  Entitlement to service connection for a headache disorder, to include as secondary to PTSD and hypertension.   

5.  Entitlement to service connection for a stroke, to include as secondary to PTSD and hypertension.   

6.  Entitlement to service connection for chest pain, to include as secondary to PTSD.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1988 to December 1990  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

In December 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In July 2014, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  However, due to an equipment malfunction, the prior hearing recording was inaudible for purposes of reproducing a transcript.  When a hearing has not been recorded in whole or in part due to equipment failure or other case, the Veteran or his representative may move for a new hearing.  38 C.F.R. § 20.717(a).  In this regard, in August 2014 correspondence, the Board offered the Veteran the opportunity to testify at a new hearing.  In response, in September 2014 correspondence, the Veteran requested a new travel board hearing.  

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required to schedule the Veteran for a new travel board hearing.  
 
Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a new travel board hearing in accordance with his request, as the prior travel board hearing conducted in July 2014 was inaudible for transcription.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



